DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 161-171 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term "substantially vertical position" is a relative term which renders the claim indefinite.  The term "substantially vertical position" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “substantially vertical position” is unclear. 
For the purpose of examination, the term “substantially vertical position” will be interpreted to be a vertical position +/- 45°.


Regarding claims 161-171, the claims are rejected due to their dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 161-162, 164, and 168-169 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corkin (WO 2010121299 A1) (cited in IDS).
Regarding claim 1, Corkin teaches a system (beverage maker 100) for heating and frothing a beverage (See page 1, lines 3-5 “The present invention relates to a steam wand for heating and/or frothing milk.”), the system (beverage maker 100) comprising; 
a device (coffee producing machine 1) for heating and frothing a beverage and a froth wand (See page 1, lines 3-5 “The present invention relates to a steam wand for heating and/or frothing milk.”), said device (coffee producing machine 1) for heating and frothing a beverage including: 

    PNG
    media_image1.png
    720
    520
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    779
    468
    media_image2.png
    Greyscale

a steamer (water heater 206), 
a steam conduit (conduit; see the annotation of fig.4) connecting the steamer (water heater 206) to a steam nozzle (nozzle; see the annotation of fig.4), and 
a froth wand holder (compression connector 338) for removably holding a froth wand (wand 102, including joint 330) (see fig.3, compression connector 338 removeably connects to joint 330 of the wand 102), said froth wand (wand 102) being a disposable froth wand comprising a tubular wall (See figs.1 and 3, at least a portion of wand 102 has a tubular wall) having a steam inlet end (inlet end; see the annotation of fig.4) comprising a steam inlet (conduit 336), a steam outlet end (outlet end; see the annotation fig.4) comprising a steam outlet (conduit 306) separate from the steam inlet (conduit 336) and a steam (conduit 326) extending between the steam inlet (conduit 336) and the steam outlet (conduit 306), 

    PNG
    media_image3.png
    588
    369
    media_image3.png
    Greyscale

said froth wand holder (compression connector 338) comprising a horizontal seat (Seat; see the annotation of fig.4, wherein the seat comprising bush 334, cover 332, housing 340, and other related structure) with a froth wand opening (cavity 342) for receiving a part of the froth wand (wand 102) (the cavity 243 is configured to receive joint 330), the horizontal seat (Seat) being arranged for holding the disposable froth wand (wand 102) at least in an operational position in the device for heating and frothing a beverage (page 8, line 17-21 “The beverage maker is also usable to deliver steam via the steam wand 102. The free (or distal) end of the steam wand is inserted into a jug of liquid such as milk and operated (again via the user interface) to vent steam into the liquid thereby heating and frothing the liquid which can then be added to the espresso coffee (or used for any other purpose)”), in a substantially vertical position (See figs, The wand 102 is positioned in a substantially vertical position) in which operational position the steam nozzle (nozzle) is in communication with the steam inlet (conduit 336) of the disposable froth wand (wand 102) (See fig.4, the nozzle is in communication with conduit 336).

Regarding claim 161, Corkin teaches the froth wand holder (compression connector 338) is movably mounted in the device (fig.3, the compression connector 338 is movably mounted in the beverage make 100) for heating and frothing a beverage for being displaced from the operational position (See the discussion on claim 1, the froth wand is position able in operational position) to a froth wand insertion position (See figs,1 and 4, wand 102 is inserted to compression connector 338), and vice versa.

Regarding claim 162, Corkin teaches the froth wand holder is rotatable (See fig.4 and page 14, lines 1-5 “By connecting the steam wand 102 to the beverage maker 100 in this manner the steam wand 102 can be swivelled and rotated as desired. As will be appreciated, unrestricted rotation of the steam wand 102 (for example continual rotation in the same direction) could result in undesirable twisting or other stresses to the sensor cable 320.” compression connector 338 is rotatable with respect to wand 102)

Regarding claim 164, Corkin teaches the horizontal seat (Seat; see fig.4, the seat extends in the horizontal direction) comprises a radial slot opening (fluid arm 362; see figs. the fluid arm 362 having an opening radially extends in horizontal direction) into the froth wand opening (cavity 342).

Regarding claim 168, Corkin teaches the froth wand holder (compression connector 338) comprises a froth wand ejector (spring 358) for ejecting the froth wand (wand 102) out of the froth wand holder (compression connector 338) (See fig.4, the spring is capable to ejecting the wand 102 out of the compression connector 338 when upper housing 346 is not connected to lower housing 340).

	Regarding claim 169, Corkin teaches the horizontal seat (Seat; see fig.4, the seat extends in the horizontal direction) comprises a radial slot opening (fluid arm 362; see figs. the fluid arm 362 having an opening radially extends in horizontal direction) into the froth wand opening (cavity 342); and 
wherein the froth wand ejector (spring 358) is arranged for ejecting the froth wand (wand 102) through the radial slot (fluid arm 362).

Claim 163 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corkin in view of Harrod (WO 2016/025992).
Regarding claim 163, Corkin does not explicitly teach the froth wand holder comprises a handle for manually displacing the froth wand holder.
However, Harrod teaches an apparatus for heating and frothing beverage comprising a froth wand holder (brace 1801) having a handle (handle 1901) for manually displacing the froth wand holder (brace 1801) (See page 11, lines 21-22 “the flexible conduit 1800 can be removed from the brace 1801 and grasped by its handle 1901”). 

    PNG
    media_image4.png
    311
    610
    media_image4.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the system of Corkin with a handle for manually displacing the froth wand holder as taught by Harrod, in order to provide a structure to remove and grasp a wand (See page 11, lines 21-22 of Harrod)

Claim 165 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corkin in view of Johnson (US 2003/0131735) (cited in IDS).
Regarding claim 165, Corkin does not explicitly teach the froth wand holder comprises a clamping mechanism for clamping the froth wand.
However, Johnson teaches an apparatus for heating and frothing beverage comprising the froth wand holder (coupling mechanism) comprises a clamping mechanism for clamping the froth wand (steam supply) (See para.[0035] “.The coupling mechanism may include threads, clamps, grooves, quick connect mechanisms, or other suitable fasteners complementarily configured to connect with steam supply 36.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the froth wand holder of Corkin with froth wand holder comprises a clamping mechanism for clamping the froth wand as taught by Johnson, in order to provide desired structure for mounting the froth wand on the forth wand holder.

Claim 171 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corkin in view of Marconi (US 7,946,219).
Regarding claim 171, Corkin does not explicitly teach the froth wand holder comprises a lid which is mounted displaceable relative to the horizontal seat.
However, Marconi teaches an apparatus (device 1) for heating and frothing beverage comprising a froth wand holder (container 2) comprises a lid (cover 26) which is mounted displaceable relative to a horizontal seat (collector body 3) (See fig.9, cover 26is removable relative collector body 3.)

    PNG
    media_image5.png
    451
    673
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    591
    362
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the froth wand holder of Corkin with froth wand holder comprises a lid displaceable relative to a horizontal seat as taught by Marconi, in order to prevent dust or dirt drop into the wand.

Allowable Subject Matter
Claims 166, 167, and 170 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: References Corkin, Harrod, Johnson, and Marconi alone or in combination does not teaches the combination of claimed invention as recited in claims 166, 167, 170, which with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
With respect to the drawing objection, applicant argues the “clamping activator” is handle 57 or the lid 31 and the “spring actuated ejector arm” is forth wand ejector 62 is persuasive. Therefore the drawing objection is withdrawn.

With respect to the drawing objection, applicant amended claims 1 and 161 filed on 12/15/2020, which overcomes the claim objection. Therefore the claim objection is withdrawn.
 
With respect to the claim rejection under 35 U.S.C. 112 (b), applicant amended claims 166 and 170, which overcomes the corresponding claim rejection. Therefore the claim rejection under 35 U.S.C. 112 (b). Applicant argued the 112 (b) rejection regarding a relative term "substantially vertical position", Examiner respectfully disagree, because the claim interpretation of the term “substantially” is case by case basis, the case law or Ex parte may not apply to the situation of the current claims. In this case, the term "substantially" is not defined by the claim, the specification does not 

Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
Applicant argues: 
A. Corkin does not disclose a removable, disposable forth wand.
B. Corkin does not disclose a horizontal seat with a froth wand opening for receiving a part of the forth wand.
C. Corkin does not discloses the elements of claims 161 and 162.
D. Cokin does not disclose the radial slot of claim 164.
E. Corkin does not disclose the elements of claims 168 and 169.
In response to Applicant’s argument A, Examiner respectfully points out Corkin teaches wand 102 is detachable to compression connector 338, as shown on figs. 3-4; wherein the compression connector includes an upper housing 346 screwed into the lower housing 340 to connect wand 102. As applicant provided the definition of disposable “designed to be used once or only a limited number of time and then thrown away”, the wand disclosed by Corkin cannot be used infinite time and it can be thrown away by any reason, which means the wand of Corkin can be used a limited number of time and then thrown away.

    PNG
    media_image2.png
    779
    468
    media_image2.png
    Greyscale

In response to Applicant’s argument B, Examiner respectfully points out the citation in the rejection and the figures 3 and 4 clearly shows a horizontal seat (Seat; see the annotation of fig.4, wherein the seat comprising bush 334, cover 332, housing 340, and other related structure) with a froth wand opening (cavity 342) for receiving a part of the froth wand (wand 102, including joint 330) (the cavity 243 is configured to receive joint 330).

    PNG
    media_image3.png
    588
    369
    media_image3.png
    Greyscale

In response to Applicant’s argument C, Examiner respectfully points out the froth wand holder (compression connector 338) is movably mounted in the device (fig.3, the compression connector 338 is movably mounted in the beverage make 100), as shown on figures 4 and 5. The threaded shaft 350 of the compression connector 338 is received in a complementarily threaded T-connector 360. Therefore the compression connector 338 is movably mounted in the device. Page 14, lines 1-5 “By connecting the steam 
In response to Applicant’s argument D, Examiner respectfully points out the seat of Corkin is interpreted to comprise bush 334, cover 332, housing 340, and other related structure; wherein the fluid arm 362 is considered as related structure. The opening of the fluid arm 362 are communicating to the forth wand opening, therefore the radial slot opening is into the forth wand opening
In response to Applicant’s argument E, Examiner respectfully points out when the threaded lower housing 430 is rotated away from the upper housing, spring 358 will be released and facilitated to eject the wand 102 out of the compression connector 338. The seat of Corkin is interpreted to comprise bush 334, cover 332, housing 340, and other related structure; wherein the fluid arm 362 is considered as related structure. The opening of the fluid arm 362 are communicating to the forth wand opening, therefore the radial slot opening is into the forth wand opening

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726